                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ABDEL FATTAH,
                                            NO. 3:10-cv-1607
     Plaintiff,

             v.                             (JUDGE CAPUTO)

JEFF RACKOVAN, et al.,
     Defendants.

                                  ORDER
     NOW, this 18th day of December, upon review of the Report and
Recommendation of Magistrate Judge Arbuckle (Doc. 202), IT IS HEREBY
ORDERED that:
     (1)     The Report and Recommendation (Doc. 202) is ADOPTED.
     (2)     Defendants Rackovan, Somich, and Granlund’s Motion for Summary
             Judgment (Doc. 155) is GRANTED.
                                           /s/ A. Richard Caputo
                                           A. Richard Caputo
                                           United States District Judge
